United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fishers, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-352
Issued: May 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 14, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ October 30, 2007 merit decision denying her claim for periods of
employment-related disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
total disability from March 12 to 28, 2007 and April 10 to May 4, 2007 due to her accepted
employment injury.

FACTUAL HISTORY
In May 2007 the Office accepted that appellant, then a 37-year-old mail carrier, sustained
an aggravation of left wrist tendinitis due to casing and delivering mail.1 She stopped work on
March 12, 2007 and stayed off work through the end of March 2007. On March 31, 2007 the
employing establishment made limited-duty work available to appellant which limited use of her
left arm. Appellant stopped work again on April 10, 2007 and did not return until May 5, 2007.
Appellant submitted March 27, 2007 reports in which Dr. Jared W. Jones, an attending
Board-certified internist, diagnosed left lateral epicondylitis and left carpal tunnel syndrome and
indicated that she could return to work on March 28, 2007. Dr. Jones indicated that appellant
could not work without a brace and that she should only engage in “limited, nonpainful use” of
her left arm for four weeks.2 He indicated that although appellant had exquisite tenderness over
the left lateral epicondyle she had excellent grip strength in the left hand.3
On April 25, 2007 Dr. Jones diagnosed left lateral epicondylitis and left carpal tunnel
syndrome and stated, “I would like to obtain an EMG [electromyogram] as well to determine
whether there is truly carpal tunnel entrapment of the median nerve and, if so, the extent of the
injury to the median nerve. We will keep her off work until I see her back in follow-up after the
EMG has been completed.”4
Appellant claimed that she sustained total disability from March 12 to 28, 2007 and
April 10 to May 4, 2007 due to her accepted employment injury, aggravation of left wrist
tendinitis.
In an April 11, 2007 report, added to the record in July 2007, Dr. Christine Kirkendol, an
attending Board-certified internist, stated that she saw appellant on March 13, 2007 when she

1

Appellant first became aware of this condition on March 12, 2007 and first became aware of its relation to her
employment on March 27, 2007. The record contains a March 30, 2007 memorandum in which she indicated that
she was off work on March 12, 2007 to care for her sick son. Appellant stated that she knew that she had a left arm
condition at that time but did not realize that it was employment related.
2

In late March 2007, Dr. Jones provided work restrictions which were in accordance with the limited-duty work
provided by the employing establishment on March 31, 2007. He indicated that appellant could return to her regular
duty in late April 2007. In an undated form report, Dr. Jones stated that appellant’s left carpal tunnel syndrome was
due to a “March 13, 2007” employment injury.
3

Appellant also submitted notes and reports in which Lisa Owens, an attending nurse practitioner, indicated that
she could not work for various dates between mid March and late April 2007.
4

Dr. Jones indicated that appellant complained of discomfort with Tinel’s test over the carpal tunnel. In an
April 25, 2007 note, he diagnosed left elbow pain and stated that appellant could return to work on May 7, 2007.
Dr. Jones indicated that he would obtain an EMG of the left arm to determine if surgical treatment was required.

2

complained of pain in her elbow, forearm and wrist which started a few weeks prior.5
Dr. Kirkendol stated:
“[Appellant] explained her current job duties and undoubtedly this type of work
could create and exacerbate the problem. I diagnosed her with tend[i]nitis and
treated her with steroids, ice exercise and an arm band. I also advised [appellant]
that work would aggravate this condition and prolong the healing. [Appellant]
returned on March 26[, 2007] without improvement. At that time, I referred
[appellant] to an orthopedic specialist. She saw him on March 28[, 2007] and
according to her, he recommended light-duty, physical therapy and continuation
of appropriate medications. [I] also advised her that she has carpal tunnel
syndrome.
“As of April 10, 2007, [appellant] is still wearing the arm band, doing physical
therapy and taking medications. The light duties at work are still too aggravating
for her condition. I do not foresee that she will improve at all unless we give her
complete rest from repetitive work. Therefore, I [ha]ve recommended no work
for one month.”
In an October 30, 2007 decision, the Office denied appellant’s claim on the grounds that
she did not submit sufficient medical evidence to establish that she sustained disability from
March 12 to 28, 2007 and April 10 to May 4, 2007 due to her accepted employment injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act6 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.7 The medical evidence
required to establish a causal relationship between a claimed period of disability and an
employment injury is rationalized medical opinion evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8
5

The text of this report appears to have been taken from a report prepared by Ms. Owens on April 11, 2007 and it
is unclear whether Dr. Kirkendol actually saw appellant on March 13, 2007.
6

5 U.S.C. §§ 8101-8193.

7

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

3

ANALYSIS
The Office accepted that appellant sustained aggravation of left wrist tendinitis due to
casing and delivering mail.9 She stopped work on March 12, 2007 and stayed off work through
March 28, 2007. On March 31, 2007 the employing establishment made limited-duty work
available to appellant which limited use of her left arm. Appellant stopped work again on
April 10, 2007 and did not return until May 5, 2007. She claimed she sustained total disability
from March 12 to 28, 2007 and April 10 to May 4, 2007 due to her accepted employment injury.
The Board finds that appellant did not submit sufficient medical evidence to establish that
she sustained disability from March 12 to 28, 2007 and April 10 to May 4, 2007 due to her
accepted employment injury
On April 11, 2007 Dr. Kirkendol, an attending Board-certified internist, stated that she
saw appellant on March 13, 2007 when she complained of pain in her elbow, forearm and wrist
which started a few weeks prior. She diagnosed tendinitis and referred appellant to an
orthopedic specialist who placed her on light-duty work. Dr. Kirkendol also indicated that
appellant had been diagnosed with carpal tunnel syndrome. When she saw appellant on
April 10, 2007, the light-duty work was “still too aggravating for her condition.” Dr. Kirkendol
noted, “I do not foresee that she will improve at all unless we give her complete rest from
repetitive work. Therefore, I [ha]ve recommended no work for one month.”
This report, however, is of limited probative value on the issue of disability in that
Dr. Kirkendol did not provide a clear, rationalized opinion that appellant sustained total disability
during the claimed periods due to her accepted employment condition, aggravation of left wrist
tendinitis.10 She noted that appellant had been diagnosed with carpal tunnel syndrome as well as
tendinitis but she did not adequately explain why appellant was disabled for the month beginning
April 10, 2007 due to the accepted employment injury, aggravation of left wrist tendinitis. The
Board notes that it has not been accepted that appellant sustained employment-related left carpal
tunnel syndrome.11 Dr. Kirkendol provided no findings on examination or diagnostic testing
regarding the state of appellant’s left wrist condition nor did she provide an extensive medical
history. She did not explain the medical process through which appellant’s employment-related
left wrist condition worsened to the point that she could no longer work. Dr. Kirkendol indicated
that appellant’s light-duty work was “still too aggravating” for her left arm condition but she did
not provide any description whatsoever of this work. The Board notes that the limited-duty work
performed by appellant was designed to limit the use of her left arm.
9

Appellant indicated that she first became aware of this condition on March 12, 2007 and first became aware of
its relation to her employment on March 27, 2007. The record contains a March 30, 2007 memorandum in which
appellant indicated that she was off work on March 12, 2007 to care for her sick son. She stated that she knew that
she had a left arm condition at that time but did not realize that it was employment related.
10

See Leon Harris Ford, 31 ECAB 514, 518 (1980) (finding that a medical report is of limited probative value on
the issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by
medical rationale).
11

Moreover, there is no clear medical evidence, such as the results of appropriate diagnostic testing, to show that
appellant has such a condition.

4

In an April 25, 2007 report, Dr. Jones, an attending Board-certified internist, diagnosed
left lateral epicondylitis and left carpal tunnel syndrome and stated that he would like to obtain
EMG testing to determine if appellant actually had carpal tunnel syndrome. He noted, “We will
keep her off work until I see her back in follow-up after the EMG has been completed.” In an
April 25, 2007 note, Dr. Jones diagnosed left elbow pain and stated that appellant could return to
work on May 7, 2007. He indicated that he would obtain an EMG of the left arm to determine if
surgical treatment was required. Although Dr. Jones recommended a brief period of disability,
he provided no indication that it was due to the accepted employment injury, aggravation of left
wrist tendinitis. It has not been accepted that appellant sustained employment-related left lateral
epicondylitis or left carpal tunnel syndrome.12
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained disability from March 12 to 28, 2007 and April 10 to May 4, 2007 due to her accepted
employment injury.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
October 30, 2007 decision is affirmed.
Issued: May 14, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
12

Appellant also submitted notes and reports in which Ms. Owens, an attending nurse practitioner, indicated that
she could not work for various dates between mid March and late April 2007. However, a nurse is not a “physician”
within the definitions under the Act and thus cannot render a medical opinion. See Bertha L. Arnold, 38 ECAB 282,
285 (1986); 5 U.S.C. § 8101(2).

5

